Citation Nr: 0507440	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
subsequently perfected this appeal.

A RO hearing was held in March 1997 and a transcript of this 
hearing is associated with the claims folder.  

In May 2000 and June 2003, the Board remanded this case for 
additional development.  The case has since returned to the 
Board.  

In a November 2004 statement, the veteran's representative 
indicated that "the inferred issue of psychiatric disability 
incurred or aggravated by the veteran's service should be 
considered by the Agency of Original Jurisdiction."  To the 
extent the representative is raising an informal claim for 
service connection for a psychiatric disability other than 
PTSD, this matter is referred to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The preponderance of the evidence is against a finding 
that the veteran currently meets the diagnostic criteria for 
PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy and the 
veteran's claimed in-service stressors are not substantially 
corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(1996, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in March 2003 and August 2003, VA advised 
the veteran of the evidence necessary to substantiate his 
claim for service connection and informed him of his and VA's 
respective obligations with regard to obtaining evidence.  
Specifically, that VA was responsible for getting relevant 
records from a Federal agency and that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency.  The veteran was advised that he must provide 
enough information about the records so that VA could request 
them and that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The veteran 
was requested to send additional information and/or evidence 
to the RO.  

The October 1996 statement of the case (SOC), the June 1998 
supplemental statement of the case (SSOC), the June 2002 
SSOC, and the September 2004 SSOC collectively notified the 
veteran of the laws and regulations pertaining to VA's duty 
to assist and to service connection.  These documents also 
advised the veteran of the evidence of record, of the 
adjudicative actions taken, and of the reasons and bases for 
the decision.  

The claims folder contains the veteran's service medical 
records, various VA treatment records, and private treatment 
records and evaluations.  In March 1996, the RO requested 
that the veteran provide specific information regarding his 
claimed stressors, which was subsequently received.  In June 
1997, the RO requested verification of the veteran's reported 
stressors from the Center for Unit Records Research (CURR).  
The request reportedly included copies of the veteran's 
statement, DA Form 20, and the RO hearing transcript.  
Response was received in February 1998.  In June 2001, the RO 
again requested verification of the veteran's reported 
stressors from CURR and enclosed a copy of the veteran's 
stressor statement as related to his social worker.  Response 
was received in October 2002.  

The claims folder contains a Social Security Administration 
(SSA) disability determination and transmittal sheet 
indicating that the veteran was awarded disability benefits 
based on a primary diagnosis of hypertension and a secondary 
diagnosis of a history of sarcoidosis.  The Board 
acknowledges that complete records from SSA have not been 
obtained.  Notwithstanding, the Board finds that it is not 
necessary to obtain these records because there is no 
reasonable possibility that these records will aid the 
veteran in substantiating his claim.  The decision was in 
1994 and was based on physical not psychiatric impairment.  
It is very unlikely that the evidence could add to the 
already extensive clinical information regarding PTSD or that 
there would even be a diagnosis in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), since it was not in effect at the time of the 
determination.  Furthermore, records from the SSA will not 
serve to verify the veteran's claimed in-service stressors 
and as discussed below, that is a crucial element missing 
from the veteran's claim.  

In keeping with the duty to assist, the veteran has been 
afforded multiple VA mental disorder examinations, to include 
psychological testing.  In the February 2005 informal hearing 
presentation, the veteran's representative requested a remand 
for a panel VA examination to obtain an opinion as to whether 
the veteran's difficulties in service represented prodromal 
schizophrenia or other psychosis.  The issue in this case is 
service connection for PTSD and not service connection for a 
psychiatric disability other than PTSD.  Thus, an examination 
for the requested opinion would serve no useful purpose.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to service 
connection for PTSD.  His claim requesting service connection 
was reportedly received in November 1995.  Prior to March 7, 
1997, governing regulations provided that service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
foregoing regulation was amended.  Establishing service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing PTSD in accordance with § 4.125(a) of this 
chapter; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  

Both the former and the revised regulations require a 
diagnosis of PTSD.  The amended version of section 3.304(f) 
is more favorable as it removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the Diagnostic & Statistical Manual of Mental Disorders (4th 
ed.) (DSM- IV).  

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court of Appeals for 
Veterans Claims (Court).  In the case of Cohen, supra, the 
Court noted that the criteria for PTSD were significantly 
revised in the DSM-IV.  Specifically, a change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard - would a person's exposure to a 
traumatic event and responses involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on almost everyone. See 
Cohen, at 140-41.  The interpretation that the revised 
version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, id. at 139, which in the 
Board's view reflects a more stringent hurdle for the 
claimant to overcome, and (2) the fact that the June 1999 
amendments to 38 C.F.R. § 3.304(f) were made retroactively 
effective to the date of the Court's decision in Cohen, March 
7, 1997, reflecting the Department's view that the holding in 
that decision liberalized the criteria to establish service 
connection for PTSD.  

A review of the record indicates that the veteran has 
undergone multiple psychiatric/psychological evaluations, 
both VA and private, and has been diagnosed with various Axis 
I disorders including PTSD.  Thus, it is necessary to 
consider the probative value of the various examinations.

VA examinations dated in July and August 1996 both indicate a 
diagnosis of PTSD.  The July 1996 examination was conducted 
by the Chief of Psychiatry Service (Dr. Kane) and a licensed 
psychologist conducted the August 1996 examination.  On 
review, both examiners appear to base the diagnosis of PTSD 
largely on the results of psychiatric testing such as the 
Mississippi Scale and the Trauma Symptoms Inventory, which 
apparently were consistent with a diagnosis of PTSD.  These 
examinations reports, however, did not include a discussion 
of the relevant criteria for PTSD and did not discuss the 
sufficiency of the stressors on which the diagnosis was 
based.  Thus, these opinions are assigned little probative 
value.  

The April 1996 report from K. Allen, professional social 
worker and certified trauma specialist, also indicates a 
diagnosis of PTSD.  This report is clearly favorable to the 
veteran and is considered probative in that it discusses the 
veteran's stressors and various symptoms including avoidant 
behavior and hyperarousal.  Subsequent reports from the 
social worker confirm this diagnosis.  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  On review, the Board does not 
find the social worker's opinion as probative as the 
collective opinions of various VA psychiatrists and 
psychologists as set forth below.  

VA examination in March 1998 by a counseling psychologist 
reported Axis I diagnoses of parasomnia, not otherwise 
specified; and noncompliance with treatment (by history).  
The examiner described in detail the veteran's history, 
psychiatric treatment, mental status, and the results of 
psychological testing.  The examiner summarized his findings, 
with citations to pertinent supporting evidence, and 
indicated that the current evaluation and a review of the 
claims folder did not support a diagnosis of PTSD.  

On VA examination in May 1998 by Chief of the Psychiatry 
Service (Dr. Reeves), diagnosis was parasomnia, not otherwise 
specified; and depressive disorder, not otherwise specified.  
The examiner reviewed the claims folder and based on the 
examination and a review of the chart records, indicated the 
veteran did not meet the criteria for a diagnosis of PTSD.  

In December 2000, the veteran underwent an evaluation by two 
private examiners in conjunction with a state disability 
claim.  Diagnosis was paranoid schizophrenia.  

In January 2002, the veteran underwent a VA psychological 
evaluation.  Psychometric testing was performed.  Diagnoses 
were depressive disorder, not otherwise specified; and 
parasomnias, not otherwise specified, by history.  The 
examiner indicated that there were some elements of PTSD, but 
both the trauma exposure and review of the symptoms did not, 
in the examiner's opinion, support a diagnosis of PTSD.  

In February 2002, the veteran underwent a VA examination by a 
board of two certified psychiatrists.  The examiners 
interviewed the veteran for approximately one hour and 
reviewed results of psychological testing, medical and other 
psychological records.  In pertinent part, the examiners 
stated that they did "not feel that he meets the diagnostic 
criteria for [PTSD].  This is based on both our review of his 
history, and his descriptions of current and past symptoms."  

The Board has considered all relevant opinions and concludes 
that the collective opinions of the March 1998, May 1998, 
January 2002, and February 2002 VA examinations, which 
determined that the veteran did not meet the diagnostic 
criteria for PTSD, outweigh the positive opinions discussed 
above.  The Board's opinion is based on the fact that these 
examinations discussed in detail the criteria necessary to 
support a diagnosis of PTSD, including the sufficiency of the 
claimed stressors.  The Board finds the 2002 VA examinations 
particularly persuasive for a variety of reasons.  First, the 
January 2002 examination involved psychometric testing and 
detailed discussion regarding the veteran's trauma exposure 
and symptoms.  Second, the February 2002 examination was 
conducted by two board certified psychiatrists who reviewed 
the pertinent evidence and agreed on the appropriate 
diagnosis.  This examination indicated that the veteran 
probably met the criteria for depressive disorder and set 
forth adequate rationale for the opinion that the veteran did 
not meet the diagnostic criteria for PTSD.  Consequently, the 
Board concludes that the overwhelming weight of the evidence 
indicates that the veteran does not currently meet the 
diagnostic criteria for PTSD.  Without a current diagnosis of 
PTSD, service connection may not be granted.  

Even assuming, without conceding, that the diagnostic 
criteria for PTSD are met, for the reasons explained below 
service connection for PTSD is still not warranted.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2004).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran's DD-214 indicates he served in Southwest Asia 
from December 1990 to April 1991.  Awards and decorations 
include the Kuwait Liberation Medal.  The veteran's military 
occupational specialty (MOS) is reported as construction 
equipment repairman and track vehicle repairman.  The veteran 
has not reported that he was involved in combat and he was 
not awarded any medals or decorations conclusively indicating 
combat.  Consequently, the preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy and therefore, his claimed stressors must be verified.  

In support of his claim, the veteran has reported numerous 
stressors.  An April 1996 social work report (titled "Social 
History") indicates that while stationed in the Gulf, the 
veteran helped to clean out a lane through the "Highway of 
Death" with doziers and destroyed any usable equipment.  He 
also got lost in the Saudi desert in a Humvee before the 
ground war and after the air war.  They came upon uniformed 
people in the desert who halted them at gunpoint, but let 
them go after they identified themselves.  

At the March 1997 RO hearing, the veteran testified that when 
he first got to the Persian Gulf everybody was scared and 
there were a couple of times when they were out on the 
bunkers at night and people thought they saw something and 
fired.  Part of his job was running repair parts and he was 
on the road and saw a lot of accidents.  He said that there 
was always somebody getting killed when vehicles turned over.  
The most stressful thing that happened to him was when he had 
to wake up a private who didn't want to get up.  He cut the 
rope that held the tent up and the private threatened to 
shoot him.  He also indicated that H.B. threatened to shoot 
them with his M-16 in approximately March 1991 and 
subsequently received an Article 15.

In May 1997, the veteran responded to the stressor 
development letter.  He indicated three events which he felt 
contributed to his PTSD: (1) in 1986-87 he was stationed in 
Egypt for one year and while he was there his wife left him; 
(2) in 1989 he was sent to Central America while his family 
was going through crisis; and (3) from December 1990-May 1991 
he participated in Desert Storm.  The veteran also attached a 
copy of the social history.  

As indicated, the veteran has undergone multiple mental 
disorders examinations.  The Board has reviewed these 
examinations in detail and notes that the veteran reported 
various traumatic incidents.  He stated that the worst thing 
that happened to him in the Gulf was going over there.  He 
indicated that his worst experiences involved having to watch 
the movements he made and being scared about driving at 
night.  During the buildup to the ground war he would 
sometimes go on expeditions to the front lines that would 
expose him to some danger, but he was never physically 
attacked and never saw other friends or compatriots with 
serious wounds or worse.  He also indicated that his 
traumatic incidents included becoming lost in the desert at 
night, being directed back to the main road by another unit 
who would not identify themselves, having another soldier 
pull his M-16 on him when he made the soldiers get up and 
stand guard duty on a bern, having his vehicle stolen and 
having to explain to the Colonel what happened, and seeing 
bodies pulled out of wrecks.  

The veteran reported that he was assigned to the 588th 
Engineering Battalion while stationed in the Gulf and the 
February 1998 response from CURR confirms this information.  
CURR also enclosed a copy of the history submitted by the 
588th, which described the mission, movements, and activities 
of the unit during the reporting period.  The history states 
that the unit did not suffer any "major accident or 
incident" during its operations and does not mention any 
missile attacks.  

The April 2002 response from CURR also encloses a copy of the 
588th history and indicates the following:

This history states that after the 
conclusion of the ground war the 
battalion was assigned an area of the 
Iraqi-Kuwait border.  The mission was to 
search for, locate, and destroy enemy 
equipment, unexploded ordnance, 
ammunition, and equipment.  Also, the 
higher headquarters of the 588th En Bn 
during the conflict was the 7th En 
Brigade (Bde); however, during the ground 
war the unit supported the 1st Infantry 
Division.  The 7th En Bde command report 
states that after the ground war elements 
of the brigade came upon the "Highway of 
Death."  We are unable to verify if 
these elements included the 588th En Bn.  
We were also unable to locate information 
that [the veteran] was lost in the 
desert.  

Given the responses from CURR, the Board finds that the 
record does not contain evidence of a verified stressor upon 
which a diagnosis of PTSD could be based.  Further, the Board 
concludes that the veteran does not meet the diagnostic 
criteria for PTSD.  As the preponderance of the evidence is 
against the claim for service connection for PTSD, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


